Citation Nr: 1033070	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  08-20 652	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for the cause of the 
Veteran's death, to include as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The appellant, her son, and her daughter

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to June 1946.  
He died in July 2002.  The appellant is the Veteran's surviving 
spouse. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the benefits sought on appeal.  
Jurisdiction of the appeal was subsequently transferred to the RO 
in Muskogee, Oklahoma.  

A hearing was held on July 12, 2010, by means of video 
conferencing equipment with the appellant in Muskogee, Oklahoma, 
before the undersigned Veterans Law Judge (VLJ), sitting in 
Washington, DC, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of the 
hearing testimony is in the claims file.

The Board also notes that the appellant's representative raised 
the issues of entitlement to service connection for a skin 
disorder and for posttraumatic stress disorder (PTSD) in a July 
2010 letter.  It is unclear as to whether she intended to file a 
claim for accrued benefits.  However, those matters are not 
currently before the Board because they have not been prepared 
for appellate review.  Accordingly, the issues of entitlement 
to service connection for a skin disorder and for PTSD are 
referred to the RO for appropriate action. 

The merits of the claim for service connection for the cause of 
the Veteran's death will be addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.

2.  Unappealed November 2002 and March 2004 rating decisions 
previously considered and denied service connection for the cause 
of the Veteran's death.

3.  The evidence received since the March 2004 rating decision, 
by itself, or in conjunction with previously considered evidence, 
does relate to an unestablished fact necessary to substantiate 
the claim for service connection for the cause of the Veteran's 
death.  



CONCLUSIONS OF LAW

1. The November 2002 and March 2004 rating decisions, which 
denied service connection for the cause of the Veteran's death, 
are final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).

2. The evidence received subsequent to the March 2004 rating 
decision is new and material, and the claim for service 
connection for the cause of the Veteran's death is reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In the decision below, the Board has reopened the claim of 
entitlement to service connection for the cause of the Veteran's 
death.  Thus, regardless of whether the requirements have been 
met in this case, no harm or prejudice to the appellant has 
resulted.  The Board concludes that the current laws and 
regulations have been complied with, and a defect, if any, in 
providing notice and assistance to the Veteran was at worst 
harmless error in that it did not affect the essential fairness 
of the adjudication. Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.



Law and Analysis

The appellant and her representative have contended that the 
Veteran's lung cancer, which caused his death, was the result of 
his exposure to ionizing radiation in service.  Specifically, 
they have alleged that the Veteran was exposed to radiation when 
his ship, the U.S.S. Fallon, visited Sasebo in 1945 because 
Sasebo was only 10 or 20 miles from Nagasaki and 150 miles from 
Hiroshima.  They have also asserted that the Veteran had a spot 
on his lung in service and that he developed skin rashes and 
gastrointestinal problems shortly after service, which 
represented the first signs of the ionizing radiation that 
eventually caused his lung cancer, thereby leading to his death.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due to a 
service-connected disability where the evidence establishes that 
such disability was either the principal or contributory cause of 
death. 38 C.F.R. § 3.312(a).  A principal cause of death is one 
which, singularly or jointly with some other condition, was the 
immediate or underlying cause of death, or was etiologically 
related thereto. 38 C.F.R. § 3.312(b).  A contributory cause of 
death is one which contributes substantially or materially to 
death, or aided or lent assistance to the production of death. 38 
C.F.R. § 3.312(c).  Service-connected disabilities or injuries 
involving active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there was resulting debilitating effects and general impairment 
of health to the extent that would render the person less capable 
of resisting the effects of either disease or injury primarily 
causing death. 38 C.F.R. § 3.312(c)(3).  There are primary causes 
of death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of co-existing 
conditions, but, even in such cases, there is for consideration 
whether there may be reasonable basis for holding that a service-
connected condition was of such severity as to have a material 
influence in accelerating death. 38 C.F.R. § 3.312(c)(4).

Applicable law provides that service connection for a condition 
claimed as due to radiation exposure can be established in one of 
three ways. See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd. 
sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).

First, direct service connection can be established by show[ing] 
that the disease or malady was incurred during or aggravated by 
service, a task that includes the difficult burden of tracing 
causation to a condition or event during service. See Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

Second, in the absence of competent medical evidence linking a 
disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that it 
manifest to a specific degree, for those who meet the 
requirements of a radiation exposed veteran who engaged in 
radiation risk activity under § 1112(c)(3) and 38 C.F.R. § 
3.309(d)(3).  In applying this statutory presumption, there is no 
requirement for documenting the level of radiation exposure.  A 
"radiation-exposed" veteran is one who participated in a 
radiation-risk activity.  A "radiation- risk activity" includes 
the onsite participation in a test involving the atmospheric 
detonation of a nuclear device.  "Onsite participation" means 
presence at the test site, or performance of military duties in 
connection with ships, aircraft or other equipment used in direct 
support of the nuclear test, during an official operational 
period of an atmospheric nuclear test. 38 C.F.R. § 3.309(d)(3). 

Finally, other "radiogenic" diseases, such as any form of 
cancer, listed under 38 C.F.R. § 3.311(b)(2), found 5 years or 
more (for most of the listed diseases) after service in an 
ionizing radiation exposed veteran may also be service connected 
if the VA Under Secretary for Benefits determines that they are 
related to ionizing radiation exposure while in service or if 
they are otherwise linked medically to ionizing radiation 
exposure while in service.  Other claimed diseases may be 
considered radiogenic if the claimant has cited or submitted 
competent scientific or medical evidence which supports that 
finding. 38 C.F.R. § 3.311(b)(4).

When it has been determined that: (1) a veteran has been exposed 
to ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons; (2) the veteran 
subsequently develops a specified radiogenic disease; and (3) the 
disease first becomes manifest during the applicable specified 
time period after exposure, the claim will be referred to the 
Under Secretary for Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c).  When such a claim is 
forwarded for review, the Under Secretary for Benefits shall 
consider the claim with reference to 38 C.F.R. § 3.311(e) and may 
request an advisory medical opinion from the Under Secretary of 
Health. 38 C.F.R. §§ 3.311(b), (c)(1). T he medical adviser must 
determine whether sound scientific and medical evidence supports 
a conclusion that it is "at least as likely as not" that the 
disease resulted from in- service radiation exposure or whether, 
under § 3.311(c)(1)(ii), there is "no reasonable possibility" 
that the disease resulted from in-service radiation exposure.

Initially, the Board notes that in this case the appellant's 
claim for service connection for the cause of the Veteran's death 
was previously considered and denied by the RO.  The appellant's 
claim was first denied in a November 2002 rating decision, and 
she was notified of that decision and of her appellate rights.  
The appellant's representative did later submit a statement in 
December 2002 in which she discussed the Veteran's death 
certificate.  However, she did not express any dissatisfaction or 
disagreement with the denial of the claim, nor did she indicate 
that the appellant wanted to contest the result.  In fact, there 
was no mention of the November 2002 rating decision, and instead, 
she stated that a decision should be issued.  As such, there was 
no acknowledgment that the November 2002 rating decision had even 
been issued.  

The Board notes that special wording is not required; however, 
the subsequent statements during the appellate period did not use 
terms that can be reasonably construed as disagreement with the 
November 2002 rating decision and a desire for appellate review. 
See 38 C.F.R. § 20.201 (2009).  Instead, in submitting statements 
and additional evidence, the appellant and her representative 
merely submitted another claim for service connection within the 
appeal period of the November 2002 rating decision.  Indeed, the 
RO indicated in a January 2003 letter that the correspondence had 
been accepted as an informal claim.  VA regulations provide that 
submitting a claim within the appeal period of a rating decision, 
even when that claim is accompanied by relevant evidence, does 
not constitute an NOD with such a decision and does not extend 
the time limit for initiating or perfecting an appeal of that 
decision. 38 C.F.R. §§ 20.201, 20.304 (2009).  

The RO subsequently issued a rating decision in March 2004 in 
which the claim for service connection for the cause of the 
Veteran's death was once again denied.  The appellant's 
representative did submit correspondence during the appeal 
period.  However, she never expressed any disagreement or 
dissatisfaction with the March 2004 rating decision.  Indeed, 
there was once again no mention of the denial.  

Moreover, the RO explained in January 2003, April 2004, and March 
2006 letters to the appellant that the representative's 
statements could not be accepted on her behalf.  In this regard, 
it was noted that the private attorney had represented the 
Veteran during his lifetime, but that her representation 
automatically terminated upon his death.  As such, she could not 
be recognized as the appellant's representative unless she 
submitted a VA Form 21-22a.  That form was later submitted in 
July 2006.  Nevertheless, the correspondence from the 
representative could not be accepted prior to that date, and 
thus, her statements could not constitute a valid notice of 
disagreement, even if they were liberally construed as such.  

The Board also notes that the appellant herself never submitted 
any statements to the RO that could be construed as a notice of 
disagreement.  Therefore, based on the foregoing, the Board finds 
that the November 2002 and March 2004 rating decisions are final. 
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Since those decisions, the appellant has requested that her claim 
for service connection for the cause of the Veteran's death be 
reopened.  The September 2007 rating decision currently on appeal 
denied reopening the claim. 

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence. 38 
U.S.C.A. § 5108.  For applications to reopen filed after August 
29, 2001, as was the application to reopen the claim in this 
case, new and material evidence means evidence not previously 
submitted to agency decisionmakers; which relates, either by 
itself or when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which is 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must be 
presented or secured since the last final disallowance of the 
claim on any basis, including on the basis that there was no new 
and material evidence to reopen the claim since a prior final 
disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed. See Justus v. Principi, 
3 Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence is 
to be presumed unless evidence is inherently incredible or beyond 
competence of witness).

As noted above, the March 2004 rating decision most recently 
denied the appellant's claim for service connection for the cause 
of the Veteran's death.  In that decision, the RO observed that 
the Veteran had died from lung cancer.  It was noted that the 
claim had been previously denied in November 2002 because the 
Veteran's service in Japan did not meet the requirements for 
occupation within 10 miles of the city limits of either Nagasaki 
or Hiroshima following the atomic bomb.  The RO also indicated 
that there was still no evidence of such occupation or that the 
Veteran's lung cancer was incurred or aggravated in service.  
Therefore, the RO determined that service connection for the 
cause of the Veteran's death was not warranted.

The evidence associated with the claims file subsequent to the 
March 2004 rating decision includes private medical records, 
medical literature, information obtained from the Internet, a 
map, and hearing testimony, as well as the appellant's own 
assertions.  The Board has thoroughly reviewed the evidence 
associated with the claims file subsequent to the March 2004 
rating decision and finds that this evidence constitutes new and 
material evidence which is sufficient to reopen the previously 
denied claim for service connection for the cause of the 
Veteran's death.  This evidence is certainly new, in that it was 
not previously of record.  With regard to whether the evidence is 
material, the Board notes that a February 2007 letter from Dr. 
T.W.A. (initials used to protect the Veteran's privacy) includes 
an opinion that the Veteran "suffered radiation induced disease 
and subsequently died from a tumor caused by late affects caused 
by exposure to radiation that he obtained in the service of his 
country."  The Board must presume the credibility of this 
evidence for the purpose of determining whether it constitutes 
new and material evidence needed to reopen the claim and may not 
assess its probative weight in relation or comparison to other 
evidence for reopening purposes. See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to be 
presumed unless evidence is inherently incredible or beyond 
competence of witness).  Therefore, the Board finds that this 
evidence provides a connection or possible connection between the 
Veteran's death and his military service, and thus it relates to 
an unestablished fact necessary to substantiate the claim.  As 
such, the February 2007 letter raises a reasonable possibility of 
substantiating the claim.  Accordingly, the Board finds that new 
and material evidence has been presented to reopen the 
appellant's previously denied claim for service connection for 
the cause of the Veteran's death.  However, as will be explained 
below, the Board is of the opinion that further development is 
necessary before the merits of the appellant's claim can be 
addressed.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for the cause of the Veteran's 
death is reopened, and to this extent only, the appeal is 
granted.


REMAND

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence necessary 
to substantiate a claim and requires VA to assist a claimant in 
obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).

As previously discussed, the appellant has claimed that the 
Veteran developed a spot on his lung in service and that it was 
located on the same spot as his subsequent lung cancer.  His 
service treatment records do show that a June 1964 chest x-ray 
found a spot on his lung.  The Veteran's death certificate also 
indicates that the immediate cause of death was lung cancer.  
However, the evidence of record does not include a medical 
opinion addressing whether the Veteran's lung cancer was related 
to his symptomatology in service.  Therefore, the Board finds 
that a medical opinion is necessary for the purpose of 
determining the nature and etiology of the Veteran's cause of 
death.

The Board does observe that an August 1957 rating decision did 
previously deny service connection for spots on the lung.  
However, the Board also notes that issues involved in a 
survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during a 
veteran's lifetime. 38 C.F.R. § 20.1106 (2009).

Moreover, during the pendency of the appeal, the United States 
Court of Appeals for Veterans Claims (Court) held in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), that additional notice 
requirements apply in the context of a claim for Dependency 
Indemnity and Compensation (DIC) benefits based on service 
connection for the cause of death.  In particular, notice should 
include: (1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and, (3) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service-connected.

In this case, the appellant was provided notice letters in August 
2006 and April 2007 in connection with her current claim.  The 
August 2006 letter informed her of the evidence needed to reopen 
a claim and of the division of responsibilities.  The April 2007 
letter also notified the appellant of the evidence necessary to 
reopen a previously denied claim and stated that she needed 
evidence showing that the Veteran was treated or diagnosed with 
lung cancer in service and that he subsequently died from that 
disorder in order to substantiae a claim for service connection 
for the cause of his death on a direct basis.  The letter further 
explained that she needed evidence showing that the Veteran 
participated in a radiation risk activity as defined in the 
regulations in order to substantiate the claim based on ionizing 
radiation.  In addition, the April 2007 letter stated that a 
claim for dependency and indemnity compensation (DIC) required 
evidence that the Veteran died while on active duty or that he 
died from a service-connected disability.
However, those letters did not provide a statement of the 
conditions for which the Veteran was service-connected at the 
time of his death.  Nor did the letters specifically indicate 
what evidence was needed to substantiate a DIC claim based on a 
condition not yet service-connected.  Therefore, the Board finds 
that a remand is necessary to ensure that the appellant is 
provided proper notice in connection with her claim.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
actions:

1.  The RO should send the appellant a 
notice letter in connection with her claim 
for service connection for the cause of the 
Veteran's death.   he letter should 
include: (1) a statement of the conditions 
for which the Veteran was service-connected 
at the time of his death; (2) an 
explanation of the evidence and information 
required to substantiate a DIC claim based 
on a previously service-connected 
condition; and, (3) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
condition not yet service-connected. See 
Hupp v. Nicholson, 21 Vet. App. 342 (2007).

2.  The Veteran's claims file should be 
forwarded to an appropriate VA medical 
examiner for review.  The examiner is 
requested to review all pertinent records 
associated with the claims file, including 
the Veteran's service treatment records and 
post-service medical records as well as the 
appellant's assertions.  It should be noted 
that a spot was found on the Veteran's lung 
during his period of service.

The examiner should indicate whether it was 
at least as likely as not the Veteran's 
cause of death was related to his 
symptomatology in service or was otherwise 
causally or etiologically related to his 
military service.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

3.  After completing the above action, the 
RO should conduct any other development as 
may be indicated by a response received as 
a consequence of the action taken in the 
preceding paragraphs. 

4.  When the development has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefits sought are not granted, the 
appellant and her representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant unless she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


